Citation Nr: 1107261	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  05-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to September 
1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was remanded by the Board in May 2009 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran has a personality disorder, which was noted in 
service.  

2.  A chronic acquired psychiatric disorder was not manifest 
during service; symptoms of such were not identified until 1990; 
a psychosis was not manifest within a year of separation. 

3.  The current chronic acquired psychiatric disorder is 
unrelated to service, and is not superimposed upon the 
personality disorder noted in service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in or 
aggravated by service; a psychosis is not presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 
1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 4.9, 4.126, 4.127 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Mere congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries in 
the meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2010).

Personality disorders are not diseases or injuries for 
compensation purposes, and, except as provided in § 3.310(a), 
disability resulting from them may not be service-connected.  
However, disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  38 C.F.R. § 4.127 (2010).

The report of examination for service entry reveals that the 
Veteran was psychiatrically normal.  Thus, while the presumption 
of soundness attaches with respect to any acquired psychiatric 
diagnoses, such presumption does not apply with respect to 
congenital or developmental defects and/or personality disorders, 
which "are not diseases or injuries" for VA purposes.  

At the outset, the Board notes that the Veteran did not serve 
during a period of war.  Moreover, the evidence does not suggest, 
and he does not contend, that he engaged in combat with the 
enemy, or that his claimed disability is related to combat.  As 
such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) 
(West 2002), 38 C.F.R. § 3.304(d) (2010).

In addition, while the Board's discussion below addresses the 
existence of a personality disorder, such disorders are separate 
and distinct under VA law from a pre-existing disability.  As set 
out above, personality disorders are not disabilities for VA 
purposes, and therefore a discussion of the presumption of 
soundness and aggravation of a pre-existing disability is not 
necessary under the facts presented here.  

Service treatment records reflect that the Veteran was treated in 
July 1987 after he reported that he "may have suicidal 
tendencies because I woke up[...] with my 45 pointed at my face."  
Mental status examination revealed that he had been hearing 
voices for approximately the last 6 to 8 years.  The clinical 
impression was Axis II: schizotypical (sic) personality disorder.  
There was no Axis I diagnosis.  

Later that month (July 27), a report of mental status evaluation 
includes an Axis I diagnosis of suicidal ideation, and an Axis II 
diagnosis of schizotypical (sic) personality disorder.  The 
examiner noted that this condition, even with therapy, could 
become, under stress, a full blown psychosis.

At the time of service separation, two days later, psychiatric 
evaluation was normal.  Therefore, while service records show a 
personality disorder, they do not show treatment for, or 
diagnosis of, an acquired psychiatric disorder as recognized as a 
qualifying disability for VA purposes, and they show that he was 
clinically normal at the time of discharge.  

Although the July 27, 1987 report notes that the Veteran's 
condition could become, under stress, a full blown psychosis, a 
psychosis was not actually diagnosed, and the examiner's 
qualification of "could become" clearly indicates that a full 
blown psychosis was not present at that time.  

Nevertheless, the Board acknowledges that the Veteran has 
subsequently (post service) been diagnosed with an acquired 
psychiatric disorder.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

However, post-service evidence does not reflect psychiatric 
symptomatology for several years after service discharge.  
Specifically, the Veteran was hospitalized in October 1990.  This 
is the first recorded psychiatric symptomatology, coming some 
three years after discharge.  Therefore, the medical evidence 
does not reflect continuity of symptomatology, but reflects a 
personality disorder in service, followed by a three-year gap 
after service before treatment for and diagnosis of an acquired 
psychiatric disorder.  

To the extent that the Veteran asserts that he has experienced 
psychiatric symptomatology continuously since service, the Board 
has considered the lay evidence as it pertains to the issue.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

After a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous psychiatric symptoms after 
service separation.  Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  

In so concluding, the Board finds that the Veteran's more 
recently-reported history of continued symptoms since active 
service is inconsistent with the other lay and medical evidence 
of record.  Specifically, he sought counseling from a private 
facility for depression in October 1990, following a motor 
vehicle accident in August 1990, which resulted in a severe crush 
injury to his left hand, necessitation amputation of several 
fingers.  

At the time of that counseling, the Veteran reported that nothing 
was the same after the accident because he could no longer pursue 
his two most desired careers - firefighting and law enforcement.  
He reported a history of childhood acts of violence, cruelty to 
animals, and getting in trouble with authorities.  

The Veteran said he felt no remorse for these activities and 
still thought it was funny.  He reported visual hallucinations as 
early as age 7.  The examiner's impression was antisocial 
personality with possible adjustment disorder secondary to injury 
and disability.  At that time it was found that he did not meet 
the criteria for major depression.  There was no indication of 
psychiatric symptoms related to service.

Further, the Veteran was hospitalized multiple times in the 
subsequent months due to various neuropsychiatric diagnoses, 
including depressive neurosis, schizophrenia, schizoaffective 
disorder, intermittent explosive disorder, as well as compulsive 
personality disorder with masochistic traits.  However, his 
symptoms and Axis I diagnoses were consistently tied to the post-
service automobile accident and amputation of fingers, and not to 
any in-service incident.  

For instance, a December 1990 hospital discharge summary noted 
that he was still in the grief process after losing his fingers.  
It was related that the precipitating factor for depression was 
severe financial problems subsequent to his hand injury.  The 
diagnosis was depressive neurosis, secondary to losing fingers on 
his hand.  Significantly, at hospital admission in December 1990, 
it was noted that his one prior hospitalization was in 1985, 
which pre-dated service.  

This initial post-service history of onset of symptoms is more 
contemporaneous to service, so is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

It is notable that, when the Veteran sought to establish mental 
health care with the private physician in October 1990, he 
reported a recent onset of symptoms, post-service, resulting from 
his hand injury.  

Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

Indeed, the Veteran did not claim that symptoms of his disorder 
began in (or soon after) service until he filed his current VA 
disability compensation claim.  Such statements made for VA 
disability compensation purposes are of lesser probative value 
than his previous statements made solely for treatment purposes.  
See Pond v. West, 12 Vet. App. 341 (1999) (although Board must 
take into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).

The Board also notes that the Veteran appears to endorse a change 
in the type of symptomatology he experienced in service, and that 
he experienced beginning in 1990.  Specifically, the report of VA 
examination in July 2009 revealed his description that, in 
service, he experienced no hallucinations, but was primarily 
affected by problems with hygiene, blowing up at people, and 
laziness.  On the other hand, he subsequently stated in 1990, he 
began experiencing visual hallucinations while on active duty.  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous 
statements made for treatment purposes.  The previous statements 
are also more consistent with the absence of treatment for 
several years after service.  For these reasons, the Board finds 
that the weight of the lay and medical evidence is against a 
finding of continuity of symptoms since service separation.  

As noted above, although diagnosed exclusively with a personality 
in service, the Veteran has post-service diagnoses of acquired 
psychiatric disabilities.  Service connection may be granted when 
the evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board finds 
that the weight of the competent evidence does not attribute any 
current acquired psychiatric disability to active duty, despite 
his contentions to the contrary.  

To that end, the Board places significant probative value on a 
July 2009 VA examination undertaken specifically to address the 
issue on appeal.  At that time, the Veteran denied experiencing 
problems with depression, anxiety and psychotic thoughts.  It was 
noted that he was on medications at the time of the examination, 
and that these were controlling his symptoms.  

For the same reason, it was noted that results of specific mental 
status testing (MMPI2) were invalid.  After a mental status 
examination, the examiner diagnosed Axis I schizoaffective 
disorder, and Axis II personality disorder NOS with antisocial 
and borderline traits.  

In an August 2009 addendum, the examiner provided an opinion 
based on the Veteran's military records, review of the claims 
file, treatment records, clinical evaluation, review of recent 
research, and DSM-IV diagnostic criteria.  She opined that the 
Axis I schizoaffective disorder was not a service related 
problem, or an aggravation of a disability in service.  

She found specifically that schizoaffective disorder and 
personality disorder NOS were not caused by or a result of 
military service.  She further found that the Veteran's current 
condition was a natural progression of what would have manifested 
based on his history of premilitary experiences, finding 
specifically that his personality disorders were not military 
related, but were the result of pre-military experiences, and 
that schizoaffective disorder was not permanently aggravated by 
military service.  

In so finding, the examiner noted that a personality disorder NOS 
accounted for the wide range of the Veteran's behaviors, and that 
testing also reflected very high scale elevations that were 
usually related to Axis II issues.  She acknowledged that, in the 
interview, the Veteran was not overtly demonstrating personality 
disorder behaviors, but upon examining his history of complaints 
and behaviors, the resistance to change, and lack of insight into 
behaviors, these patterns were likely present and affected the 
way the Veteran responded to test questions.  

She continued that the Veteran's ability to cope was likely 
impaired by this, as well as his breakthrough problems with 
psychotic features.  Significantly, the Veteran stated to the 
examiner that he knew this was not caused by the military, but 
felt it was aggravated by his service; however, when asked what 
duties he had that were stressful, there were none except giving 
tickets to people (as an M.P.); and he told the evaluator that he 
liked his job.  

According to the examiner, schizotypal personality disorder can 
be a forerunner of a full psychotic episode and can be diagnosed 
even when criteria are not met for an Axis I diagnosis, and the 
Veteran was demonstrating many symptoms of conduct disorder and 
schizotypal personality behaviors, as well as depressive symptoms 
prior to the service.  

It was also noted by the examiner that the Veteran had a brief 
treatment for a depressive reaction while in the service, but was 
ultimately diagnosed with schizotypal personality disorder.  
However, the Veteran had a premilitary episode for suicidal 
thoughts and reportedly tried to kill himself prior to the 
service.  Therefore, even though present as a symptom in service, 
depression as a diagnosis was not caused by the military.  

Additionally, the examiner reported that the Veteran exhibited 
symptoms or behaviors of a conduct disorder and schizotypal 
behaviors prior to the military.  He also had a record of 
shoplifting after service, which would substantiate a 
continuation as an antisocial personality disorder.  Even though 
he had not had any legal problems recently, the examiner related 
that he seemed to lack remorse over his previous conduct.  

His current level of functioning was adequate by his report, but 
continued to reflect a coping style that incorporated many 
behaviors of different personality disorders, including 
manipulative behaviors, dependency traits, and schizoid 
behaviors.  Although his symptoms were well controlled by his 
medicine regime, the examiner characterized this as a well 
established pattern of response that would not change.

In concluding that schizoaffective disorder did not represent an 
aggravation of the in-service personality disorder, the examiner 
again noted that the Veteran reported that he liked his job in 
service, and found it stressful only sometimes, when giving 
tickets to higher ranking people.  Essentially, there were no 
stressors other than typical daily duties that did not include 
danger or traumatic events.  He reported that he liked his job 
and would have stayed if allowed to do so.  

The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted an appropriate mental 
examination.  There is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that she 
misstated any relevant fact.  Moreover, there is no contradicting 
medical evidence of record.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, 
distinctions regarding acquired psychiatric disorders and 
personality disorders are not the types of matters upon which a 
lay person can provide competent evidence.  

Such competent evidence has been provided by the medical 
professional who examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  He is also competent to relate diagnoses and opinions told 
to him by medical professionals; however, here, he has not done 
so.  In sum, the Board attaches greater probative weight to the 
clinical findings than to his statements regarding nexus.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veterans Claims Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a March 2005 pre-rating letter, the RO notified the Veteran of 
the evidence needed to substantiate his claim.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a December 2007 letter, which was followed by readjudication 
of the claim in February 2008 and February 2010 supplemental 
statements of the case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified and available post-service private and 
VA treatment records.  The Board notes that some records 
identified by the Veteran had been previously destroyed, and in 
one case, the provider denied having treated the Veteran.  
However, in all cases, the RO made reasonable efforts to obtain 
the private evidence, and notified him when records were not 
available.  

In addition, the Veteran was afforded a VA examination, with an 
opinion as to proper diagnosis and nexus.  As discussed above, 
this examination was adequate because it was performed by a 
medical professional based on a review of claims file, 
solicitation of history and symptomatology from the Veteran, and 
a thorough examination of the Veteran.  Moreover, the resulting 
diagnoses, opinion, and rationale addressed the pertinent issues, 
and were consistent with the examination findings and the record.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this case involves a remand from the Board.  A 
remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In this case, the RO substantially 
complied with the Board's remand instructions by obtaining a VA 
examination and opinion regarding the nature and etiology of the 
claimed psychiatric disorder.  

The opinion addressed the identity of all currently diagnosed 
psychiatric disabilities, clearly identified any personality 
disorders, identified the approximate date of onset for the 
acquired disability, and opined as to whether any such acquired 
psychiatric disability was incurred in or aggravated by service, 
and whether any psychoses were present within one year from 
discharge from active service.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2009) ("substantial compliance" rather than 
"strict compliance" is required under Stegall) (citing Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999)).


ORDER

Service connection for a chronic acquired psychiatric disorder is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


